In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition. Upon consideration of relators’ motion to expedite the writ of mandamus,
It is ordered by the court that an alternative writ is granted on relators’ mandamus claim. The respondents shall file an answer to the complaint by Friday, April 16, 2010; relators shall file their brief and evidence by Tuesday, April 20, 2010; respondents shall file their brief and evidence by Friday, April 23, 2010; and relators may file a reply brief by Monday, April 26, 2010.
It is further ordered that the claim for a writ of prohibition is dismissed.
Pfeifer, Acting C.J.
The late Chief Justice Thomas J. Moyer did not participate in this ruling.